Case 1:18-mj-02966-ADC Document 2 Filed 11/13/18 Page lppli;_nl
__"-*I_-___E

AO 106 (Rev. 04/10) Application for a Sea.rch Warra.nt NTEF]ED

WEG£B“-=:UFED
UNITED STATES DISTRICT CoURT wov 1 3 mg

 

for the
_ _ C AT eliminaan
Distrlct of Maryland BY L§,';$hll"¢§; BIFSH§>;LKBHT
DEPUT¥
In the Matter of the Search of )
(Brr'efly describe the property to be searched _ `
or identify the person by name and address) § Case NO_ 1 8 2 9 6 6 h ADC
The Two Subject E|ectronic Devices, located at the ) .
Baltlmore Field Divlslon of the ATF, located at 31 §

Hopkins Plaza, Suite 500, Ba|tlmore, Mery|and
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a Search Warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (r'dentr']j) the person or describe the

tb hdd"rl . . . . .
properly 0 swann 3 an give z s ccauon) The Two Sub}ect E|ectrome Devlces, located at the Ba|tlmore Fle|d Dlvlslon of the

ATF, located at 31 Hopkins Pleze, Suite 500, Baltimore, Mary|and.

located in the District of |V|aryland , there is now concealed (i'demijj) :he

person or describe the property to be Sei`zed)f

See Attachment B

 

The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
l!(evidence of a crime;
l!(contraband, fruits of crime, or other items illegally possessed; `
|i‘{property designed for use, intended for use, or used in committing a crime;
[] a person to be arrested or a person Who is unlawfully restrained.

The search is related to a violation of:

Code Section Ojense Descriptl`on
21 U.S.C. § B41; 18 U.S.C. § Possession with |ntent to Distribute a Contro||ed Dangerous Substance; Felon in
922(9) Possession cfa Firearm and Ammunition

The application is based on these facts:

See the attached Affidavit

d Continued on the attached sheet.

l:| Delayed notice of days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of Which is set forth on the attached sheet.

A|fred Johnson, Special Agent, ATF

Prinzed name and title

) is requested

 

Sworn to before me and signed in my presence

Date: 21 O¢M lake

City and state: Baltimore, |VlD A. David Copperthite, U.S. |V|agistrate Judge

Printed name and title

11 s signature

 

 

